Citation Nr: 0000650	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96-49 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for blurred vision.  

2.  Entitlement to service connection for an acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active military service from January 1972 
to December 1978.  This matter comes to the Board of 
Veterans' Appeals (Board) from rating determinations by the 
Phoenix Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The claim seeking service connection for blurred vision 
is not plausible.  

2.  The claim seeking service connection for an acquired 
psychiatric disability is plausible.  


CONCLUSIONS OF LAW

1.  The claim seeking service connection for blurred vision 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim seeking service connection for an acquired 
psychiatric disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, a 
psychosis may be presumed to have been incurred in service if 
it was manifested to a compensable (10 percent) degree within 
one year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  The aforementioned factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  In general, lay 
witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

On the other hand, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation providing for disability 
compensation benefits.  38 C.F.R. § 3.303(c) (1999).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well-grounded, then no 
duty to assist the claimant in the development of that claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (the Court) 
has held repeatedly that, in order for a claim seeking to 
establish service incurrence of a disability to be considered 
plausible, there must be competent evidence of a current 
disability; of incurrence of a disease or injury in service; 
and of a relationship or "nexus" between the current 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In this case, the appellant contends that, as a result of eye 
strain and insomnia in service, he has suffered blurred 
vision and a problem in focusing his vision.  He also 
contends that he developed an acquired psychiatric disability 
in service.  

Service Connection for Blurred Vision

The report of the appellant's enlistment physical examination 
in January 1972 indicates that he wore glasses and that his 
vision was 20/400 (myopic or nearsighted) in each eye, 
corrected to 20/20, bilaterally.  His eyeglass prescription 
was refilled several times during service, and he was treated 
in January 1974 for a swollen right eyelid.  The reports of 
separation physical examinations in October and December 1978 
both indicate that his vision was unchanged at 20/400, 
corrected to 20/20, bilaterally.  

The appellant's myopia is a form of refractive error and is 
not, therefore, a disability for which service connection is 
appropriate under most circumstances.  See 38 C.F.R. 
§ 3.303(c).  Moreover, this disorder clearly pre-existed 
service, and there is no competent medical evidence of 
aggravation in service.  Finally, the appellant does not 
appear to the Board to be actively pursuing a claim seeking 
service connection for myopia; his actions and comments are 
instead focused on an unidentified visual disability 
manifested by blurred vision.  

The service medical records reflect no complaint or showing 
of treatment for blurred vision.  The report of a VA medical 
examination of the appellant in September 1994 likewise 
reflects no complaint or finding of blurred vision.  

The appellant filed the current claim for disability 
compensation benefits in October 1995.  On a subsequent VA 
medical examination in December 1995, he stated that his main 
complaint at that time was blurred vision with prolonged 
reading, the onset of which he related to his work in service 
in 1977 involving repair work on small computer circuit 
boards.  He stated that he began having problems focusing his 
vision at that time, and he alleged that he could currently 
only read a well-printed book for about an hour.  He stated 
that he used over-the-counter eyedrops for the problem, for 
which he had never sought medical treatment.  VA eye 
examination in December 1995 disclosed that the appellant 
still had myopia, measured as 20/200, corrected to 20/25, 
bilaterally.  It was also reported that he constantly blinked 
his eyes, which were otherwise normal.  The examining 
physician on the December 1995 VA medical examination noted 
the appellant's history of blurred vision since 1977, but 
reported no relevant diagnosis.  

The appellant repeated his contentions concerning the claimed 
onset in service of a visual disability, manifested by 
blurred vision, at a hearing held at the RO in November 1996.  
His descriptions were consistent with nothing more than 
several acute episodes of eye strain.  In addition, he also 
stated that none of his eye doctors have ever identified an 
active disease process to account for these symptoms or told 
him that he has a visual defect except for refractive error 
(see transcript, pp. 9, 10).  

In the absence of competent medical evidence identifying a 
current visual disability manifested by blurred vision, and 
of convincing evidence that such a disability was present in 
service, the Board must deny this claim as not well grounded.  

Service Connection for an Acquired Psychiatric Disability

The report of the appellant's enlistment examination in 
January 1972 is negative for any complaint or finding 
indicative of an acquired psychiatric disability.  The 
appellant specifically denied ever having been treated for a 
mental condition (see Standard Form 93, box #16, Jan. 20, 
1972).  The service medical records are likewise devoid of 
complaint, treatment, finding or diagnosis associated with an 
acquired psychiatric disability until October 1978, at which 
time the appellant complained of depression and alleged that 
he had previously sought care from time to time, including 
while he was in school, for mental conditions (see SF 93, box 
#16, Oct. 26, 1978).  He repeated these allegations on a 
separation examination in December 1978, specifying that he 
had sought counseling for depression while stationed at Bad 
Kreuznach in Germany.  Nevertheless, the examining physicians 
in December 1978 noted that the appellant was psychiatrically 
normal at that time.  

The post-service evidentiary record reflects psychiatric 
treatment, beginning in approximately April 1994, for 
acquired psychiatric disability variously diagnosed as 
dysthymia and/or major depression, sometimes with an 
accompanying personality disorder and/or panic disorder.  
None of this post-service medical evidence reflects a nexus 
between the appellant's current psychiatric problems and any 
event in service until a VA psychiatric examination in 
December 1995, wherein the examining physician opined that 
there was a relationship between the appellant's experiences 
in service and his current problems, diagnosed as dysthymia 
and schizoid personality disorder.  It must be emphasized 
that this opinion was apparently based solely on the 
examiner's interview with the appellant, including his 
unsubstantiated account of his feelings and experiences in 
service, since the relevant medical records were not provided 
for review before or after the examination.  Thus, the 
probative weight of this opinion is suspect.  Cf. Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (an opinion based on an 
inaccurate factual premise has no probative value).  
Nevertheless, this medical statement appears to be sufficient 
to render the claim well grounded under 38 U.S.C.A. § 5107(a) 
in view of the presumption of credibility which attaches to 
it solely for this purpose.  See King v. Brown, 5 Vet. App. 
19, 21 (1993).  Determinations regarding weight and 
credibility of evidence are inapplicable at the well-grounded 
stage of adjudication.  Wandel v. West, 11  Vet. App. 200, 
206 (1998).  


ORDER

The claim seeking service connection for blurred vision is 
not well grounded; to this extent, the appeal is denied.  

The claim seeking service connection for an acquired 
psychiatric disability is found to be well grounded.  


REMAND

Having determined that the claim seeking service connection 
for an acquired psychiatric disability is well grounded, the 
Board is now mindful of the duty to assist the appellant in 
the development of the claim.  38 U.S.C.A. § 5107(a).  In 
this respect, a comprehensive medical opinion on the merits 
of the claim based on a review of all relevant medical 
records would be of great assistance to the Board.  

Accordingly, this appeal is remanded for the following 
further actions:  

1.  The RO should schedule the appellant 
for a current VA psychiatric examination, 
if possible with P. Zeltzer, M.D., at the 
Prescott VAMC who previously examined the 
appellant in December 1995.  The claims 
file, including the service medical 
records, must be made available for 
review by the examiner, who is requested 
to provide a written medical opinion, 
based on a review of all relevant medical 
records and the interview with the 
appellant, concerning the etiology of the 
appellant's current psychiatric illness, 
and especially the relationship, if any, 
between any event in service and the 
current disability.  

2.  The RO should next readjudicate the 
claim seeking service connection for an 
acquired psychiatric disability based on 
a review of all relevant evidence.  

If the benefit sought is not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The appellant need take no further action until he is so 
informed, but he may furnish additional evidence and/or 
argument on the matter while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	(CONTINUED ON NEXT PAGE)



The Board observes in connection with this case that the 
Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order, and it imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 



